Burnett, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
*249This was a suit upon a judgment obtained in the Court of Common Pleas for the county of Lancaster, in the State of Pennsylvania. The judgment was entered by the prothonotary, on twenty-fifth of May, 1852, on a bond and a warrant of attorney to confess a judgment, and on the fifteenth of August, 1853, the judgment was opened, and defendants let into a defence. Plaintiff then filed his declaration, to which defendants pleaded. A jury trial was had, on the twenty-second of January, 1855, and a verdict for plaintiff, and a judgment, nisi, entered by the clerk. On the 26th of January a motion was made for a new trial, which was overruled on the thirtieth of April, 1855. On the trial in the Twelfth District Court, plaintiff offered in evidence a certified copy of the record, attested in the manner required by the act of Cotigress of 1790, and by the four hundred and fiftieth section of our Practice Act. The defendants objected to the introduction of this copy, upon the ground that it was not attested by the certificate and seal of the prothonotary, stating that the presiding justice was duly commissioned and qualified, etc., as required by the act of Congress of 1804.
Under the provisions of the first section of the fourth article of the Constitution of the United States, it is competent for Congress to prescribe the manner in which the public acts, records, and judicial proceedings of the several States shall be proved, and the effect thereof. While it is clear that a Legislature of a State could not require a greater amount of proof than that prescribed by act of Congress, it would seem clear that a statute of a State may require less, and that such an act would not be in derogation of the Constitution of the United States. This renders it unnecessary to examine the question whether the act of Congress of March 27, 1804, has reference to the records of judicial proceedings. 1 Cal. B., 428.
Another question raised by defendants was the Statute of Limitations. By the amendatory act of April 2, 1855, “ an action upon a judgment, contract, or obligation, or liability for the payment of money or damages, executed or made out of this State, can only be commenced within two years from the time the cause of action has accrued or shall accrue.”
The defendant, Banner, insists that the cause of action in this case accrued when the judgment was entered by the prothonotary, in May, 1852. This would clearly seem to be erroneous. The practice in Pennsylvania is peculiar. The opening of a judgment does not destroy the lien under it, but it deprives the judgment of its maturity for execution. 8 Watts, 426. It is not then a judgment within the meaning of our statute, upon which an execution could issue, or an action be maintained, after it was opened, and before it was closed again. The cause of action, in this case, could only accrue upon the judgment rendered after the verdict.
*250As to the question, whether our Statute of Limitations will run upon a liability in another State, before the defendant becomes a resident of this State, it is unnecessary to express any opinion.
We can see no error in the judgment or proceedings of the Court below, and as this appeal seems to have been taken for delay, the judgment of the District Court is affirmed, with fifteen per cent, damages, and costs of appeal.